                                                                          •  U.S. D/STH/CT COUR·
                                                                         NORTIIERN DISTRICT OF     r.
                                                                                   FILED        TEXAS



                                                                               AUG 2 8 2019
                 IN THE UNITED STATES DISTRIC COU T
                FOR THE NORTHERN DISTRICT 0 TE
                         FORT WORTH DIVISION       .• ~ K, U.S. DISTRICT COURT
                                                     By_"--i~-:---­
                                                               Dcpury
ROLANDO XAVIER VAZQUEZ,             §
     PLAINTIFF,                     §
                                    §
vs.                                 §   CIVIL ACTION NO. 4:19-CV-113-A
                                    §
ANDREW SAUL, COMMISSIONER OF        §
SOCIAL SECURITY ADMINISTRATION,     §
     DEFENDANT.                     §

                  FINDINGS, CONCLUSIONS AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE
                                      AND
                                NOTICE AND ORDER

       This case was referred to the United States Magistrate Judge pursuant to the provisions of

Title 28, United States Code, Section 636(b ). The Findings, Conclusions and Recommendation

ofthe United States Magistrate Judge are as follows:

                                FINDINGS AND CONCLUSIONS

                               I.     STATEMENT OF THE CASE

       Pro-se plaintiff Rolando Xavier Vazquez ("Vazquez") filed this action pursuant to

Sections 405(g) and 1383(c)(3) of Title 42 of the United States Code for judicial review of a final

decision of the Commissioner of Social Security denying his claim for supplemental security

income ("SSI") under Title XVI of the Social Security Act ("SSA"). Vazquez was first found

disabled for SSI benefits as a child on July 12, 2013, with an established onset date of March 1,
2012. (Tr. 40.) Vazquez turned eighteen years old on April29, 2015. 1 (Transcript ("Tr.") 10,

12.) Upon redetermination of his disability as an adult, as required by the SSA, Vazquez was

found no longer disabled as of November 1, 2015. (Tr. 10, 12; see 20 C.F.R. § 416.987(a).)

After this determination was affirmed on reconsideration, Vazquez filed a request for a hearing.

(Tr. 10; see Tr. 110.) The Administrative Law Judge ("ALJ") held a hearing on December 20,

2017 and issued a decision on April30, 2018 affirming that Vazquez was no longer disabled as of

November 1, 2015.          (Tr. 10-20; see Tr. 38-57.)            Thereafter, the Appeals Council denied

Vazquez's request for review, leaving the ALI's decision to stand as the final decision of the

Commissioner. (Tr. 1-4.) Vazquez subsequently filed this civil action seeking review of the

ALJ's decision.

                                    II.      STANDARD OF REVIEW

         SSI benefits are governed by Title XVI, 42 U.S.C. §§ 1381-1383(±), of the SSA. In

addition, numerous regulatory provisions govern SSI benefits. See 20 C.F.R. Pt. 416. The SSA

defines a disability as a medically determinable physical or mental impairment lasting at least

twelve months that prevents the claimant from engaging in substantial gainful activity. 42 U.S.C.

§§ 423(d), 1382c(a)(3)(A); McQueen v. Apfel, 168 F.3d 152, 154 (5th Cir. 1999). To determine

whether a claimant is disabled, and thus entitled to disability benefits, a five-step analysis is

employed. 20 C.F.R. § 416.920.

         First, the claimant must not be presently working at any substantial gainful activity. 20

C.F.R. § 416.920(b). Substantial gainful activity is defined as work activity involving the use of


     1
       The Court notes that the Administrative Law Judge indicated in his decision that Vazquez turned eighteen years
old on April28, 2015. (Tr. 12.) However, other records in the transcript indicate that Vazquez's actual birthdate is
on April29. (See, e.g., Transcript 141, 155, 163.)
                                                            2
significant physical or mental abilities for pay or profit. See 20 C.F.R. § 416.910; see also §§

416.971-416.97 6. Second, the claimant must have an impairment or combination of impairments

that is severe. 20 C.F.R. § 416.920(c); Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985),

cited in Loza v. Apfel, 219 F.3d 378, 392 (5th Cir. 2000). Third, disability will be found ifthe

impairment or combination of impairments meets or equals an impairment listed in the Listing of

Impairments ("Listing"), 20 C.F.R. Pt. 404. Subpt. P, App. 1. 20 C.F.R. § 416.920(d). Fourth, if

disability cannot be found based on the claimant's medical status alone, the impairment or

impairments must prevent the claimant from returning to his past relevant work. !d. § 416.920(£).

And fifth, the impairment must prevent the claimant from doing any work, considering the

claimant's residual functional capacity ("RFC"), age, education, and past work experience. !d. §

416.920(g); Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000); Crowley v. Apfel, 197 F.3d 194,

197-98 (5th Cir.1999).

       At steps one through four, the burden of proof rests upon the claimant to show he is

disabled.   Carey, 230 F.3d at 135; Crowley, 197 F.3d at 198. If the claimant satisfies this

responsibility, the burden shifts to the Commissioner to show that there is other gainful

employment the claimant is capable of performing in spite of his existing impairments. !d. But

if the Commissioner meets this burden, it is up to the claimant to then show that he cannot perform

the alternate work suggested. !d.

       A denial of disability benefits is reviewed only to determine whether the Commissioner

applied the correct legal standards and whether the decision is supported by substantial evidence

in the record as a whole.   Leggett v. Chafer, 67 F.3d 558, 564 (5th Cir. 1995); Hollis v. Bowen,

837 F.2d 1378, 1382 (5th Cir. 1988) (per curiam).     An ALJ's decision is not subject to reversal,

                                                  3
even if there is substantial evidence in the record that would have supported the opposite

conclusion, so long as substantial evidence supports the conclusion that was reached by the ALJ.

Dollins v. Astrue, No. 4:08-CV-00503-A, 2009 WL 1542466, at *5 (N.D. Tex. Jun. 2, 2009).

Substantial evidence is such relevant evidence as a responsible mind might accept to support a

conclusion.   Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001) (quoting Harris v. Apfel, 209 F.3d

413, 417 (5th Cir. 2000)).    It is more than a mere scintilla, but less than a preponderance.    Id.

A finding of no substantial evidence is appropriate only if no credible evidentiary choices or

medical findings support the decision.     Id.     This Court may neither reweigh the evidence in the

record nor substitute its judgment for the Commissioner's, but will carefully scrutinize the record

to determine if the evidence is present.         Harris, 209 F.3d at 417 (citing Ripley v. Chafer, 67

F.3d 552, 555 (5th Cir. 1995)); Hollis, 837 F.2d at 1383 (citing Neal v. Bowen, 829 F.2d 528,

530 (5th Cir. 1987)).

                                           III.       ISSUES

       While difficult to determine, it appears that Vazquez's only issue is whether substantial

evidence supports the ALJ' s decision that Vazquez was no longer disabled as of November 1,

2015. (See Plaintiffs Brief ("Pl.'s Br. ") at 1.)

                                     IV.          ALJ DECISION

       In his April 30, 2018 decision, the ALJ performed the five-step sequential evaluation

process for determining whether a person is disabled. (Tr. 10-20.) The ALJ first noted that

Vazquez was eligible for SSI benefits as a child until November 1, 2015 based on a

redetermination of disability under the rules for adults who file new applications.          (Tr. 12

(emphasis omitted).) The ALJ further found that, since November 1, 2015, Vazquez suffered

                                                       4
from the following severe impairments: (1) post-traumatic stress disorder ("PTSD"), (2)

generalized anxiety disorder with agoraphobia, and (3) attention-deficit/hyperactivity disorder

("ADHD"). (Tr. 12.) Next, the ALJ held that none of Vazquez's impairments, or combination

of impairments, met or equaled the severity of any impairments in the Listing. (Tr. 13-14.) As

to Vazquez's RFC, the ALJ stated:

       After careful consideration of the entire record, the undersigned finds that since
       November 1, 2015, the claimant has had the residual functional capacity to perform
       a full range of work at all exertional levels but with the following nonexertional
       limitations: The individual is able to understand, remember, and apply one to two
       step instructions in a simple and routine work environment, can make judgments
       only on one to two step work related decisions, with no contact with the public, and
       only occasional and incidental contact with co-workers. He can interact
       appropriately with supervisors.

(Tr. 14 (emphasis omitted).) The ALJ then noted that Vazquez had no past relevant work. (Tr.

18.) Subsequently, the ALJ opined at step five, based on Vazquez's RFC, age, education, and

work experience and the testimony of a vocational expert ("VE"), that Vazquez was capable of

performing a significant number of jobs that existed in the national economy, including hand

packager, laundry worker, and machine tender. (Tr. 19.) Consequently, the ALJ found that

Vazquez's disability ended on November 1, 2015 and Vazquez had not become disabled again

since that date. (Tr. 19-20.)

                                     V.      DISCUSSION

       To determine whether the ALJ erred in finding Vazquez was not disabled after November

1, 2015, the Court must evaluate whether the ALJ applied the correct legal standards and whether

the ALJ' s decision is supported by substantial evidence. Because Vazquez presented no actual

arguments in his brief, the Court will review whether there is substantial evidence to support: (1)


                                                  5
the ALJ' s RFC determination and (2) the ALJ' s decision at step five that there were jobs available

in the national economy that Vazquez could perform. 2

         A. RFC Determination

         The first issue is whether there is substantial evidence to support the ALJ' s RFC

determination. RFC is what an individual can still do despite his limitations? (Social Security

Ruling ("SSR") 96-8p, 1996 WL 374184, at *2 (S.S.A. July2, 1996); see 20 C.F.R. § 416.945.) It

reflects the individual's maximum remaining ability to do sustained work activity in an ordinary

work setting on a regular and continuing basis. !d.; see Myers v. Apfel, 238 F.3d 617, 620 (5th

Cir. 2001) (per curiam). A regular and continuing basis is an eight-hour day, five days a week, or

an equivalent schedule. SSR 96-8p, 1996 WL 374184, at *2. RFC is not the least an individual

can do but the most. !d. The RFC is a function-by-function assessment, with both exertional and

nonexertional 4 factors to be considered and is based upon all of the relevant evidence in the case

record. !d. at 3-6. The responsibility for determining a claimant's RFC lies with the ALJ. See

Villa v. Sullivan, 895 F.2d 1019, 1023-24 (5th Cir. 1990). The ALJ must discuss the claimant's

ability to perform sustained work activity on a regular and continuing basis and resolve any

inconsistencies in the evidence. SSR 96-8p, 1996 WL 374184, at *7.

         2
            While Vazquez did not raise any arguments that the ALJ erred at step three in finding that none of
Vazquez's mental impairments met or equaled an impairment in the Listing, the Court notes that the ALJ used the
correct legal standard in evaluating Vazquez's impairments pursuant to sections 12.06, 12.11, and 12.15 of the Listing.
(Tr. 13-14.)

         3
           The Commissioner's analysis at steps four and five of the disability evaluation process is based on the
assessment of the claimant's RFC. Perez v. Barnhart, 415 F.3d 457, 461-{)2 (5th Cir. 2005). The Commissioner
assesses the RFC before proceeding from step three to step four. !d.
         4
           Exertional capacity addresses an individual's ability "to perform each of seven strength demands: Sitting,
standing, walking, lifting, carrying, pushing, and pulling." SSR 96-Sp, 1996 WL 374184, at *5. Each function must
be considered separately, but the final RFC assessment may combine activities. !d. Nonexertional capacity
"considers all work-related limitations and restrictions that do not depend on an individual's physical strength,"
including mental limitations. !d. at *6.
                                                             6
       In making an RFC assessment, the ALJ must consider all symptoms, including pain, and

the extent to which these symptoms can be reasonably accepted as consistent with objective

medical evidence and other evidence. See 20 C.F.R. § 416.929; SSR 96-8p, 1996 WL 374184 at

*5. The ALJ must also consider limitations and restrictions imposed by all of an individual's

impairments, even impairments that are not severe. !d. The ALJ is permitted to draw reasonable

inferences from the evidence in making his decision, but the social security ruling also cautions

that presumptions, speculation, and supposition do not constitute evidence. See, e.g., SSR 86-8,

1986 WL 68636, at *8 (S.S.A. 1986), superseded by SSR 91-7C, 1991 WL 231791, at *1 (S.S.A.

Aug. 1, 1991) (only to the extent the SSR discusses the former procedures used to determine

disability in children). The ALJ is not required to incorporate limitations in the RFC that he did

not find to be supported in the record. See Muse v. Sullivan, 925 F.2d 785, 790 (5th Cir. 1991)

(per curiam) (citing Bradley v. Bowen, 809 F.2d 1054, 1057 (5th Cir. 1987)) ("The ALJ as

factfinder has the sole responsibility for weighing the evidence and may choose whichever

physician's diagnosis is most supported by the record.") In reviewing the ALJ's decision, a

finding of no substantial evidence is appropriate only if no credible evidentiary choices or medical

findings support the decision. Boyd, 239 F.3d at 704 (quoting Harris, 209 F.3d at 417 (quoting

Ripley, 67 F.3d at 555 and citing Johnson v. Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988)))

(footnotes and quotation marks omitted).

       As noted above, the ALJ found that, since November 1, 2015, Vazquez had the RFC to

perform a full range of work at all exertionallevels with the following nonexertionallimitations:

(1) able to understand, remember, and apply one to two step instructions in a simple and routine

work environment; (2) make judgments only on one to two step work-related decisions with no

                                                   7
contact with the public and only occasional and incidental contact with co-workers; (3) can

interact appropriately with supervisors. (Tr. 14.) In making his RFC determination, the ALJ

considered, inter alia, the following evidence: (1) Vazquez's testimony at the hearing (Tr. 15); (2)

a June 8, 2013 psychological consultative examination in which Michael Bridgewater, Ph.D.,

noted that Vazquez had low energy levels with a good memory and diagnosed Vazquez with major

depressive disorder and general anxiety disorder (Tr. 16-17; see Tr. 315-21 ); (3) a September 18,

2015 psychological consultative examination in which Deborah Gleaves, Ph.D., diagnosed

Vazquez with PTSD and noted that Vazquez had the ability to follow one and two step commands

but had "difficulty dealing with normal pressures in [a] competitive work setting" (Tr. 17; see Tr.

16-17, 341-47); (4) a treatment record dated December 3, 2105 from UNT Health Patient Services

in which Long T. Hoang, D.O., indicated that Vazquez's psychiatric exam findings were normal

for orientation to time, place, person, and situation as well as appropriate mood and effect (Tr. 16;

see Tr. 390); (5) psychology progress treatment records dated in August and September 2015

indicating that Vazquez's condition had shown improvement; (Tr. 17; see Tr. 410-11); (6)

testimony from Vazquez's mother, Ilka S. Marrero, that Vazquez would lay down in the fetal

position for days when pressured to do something (Tr. 17-18); and (7) an Accommodation

Acceptance Form from Tarrant County College indicating that Vazquez receive "Audio

Recording" as an accommodation but that he was expected to do the same work as any other

student. (Tr. 18; see Tr. 296.)

       In making his RFC determination, the ALJ, inter alia, stated:

              After careful consideration of the evidence, the undersigned finds that the
       claimant's medically determinable impairments could reasonably be expected to
       cause the alleged symptoms; however, the claimant's statements concerning the

                                                    8
intensity, persistence and limiting effects of these symptoms are not entirely
consistent with the medical evidence and other evidence in the record for the
reasons explained in this decision.

        These facts in the record do not dispute that the claimant has conditions,
which singly or in combination, may cause some of his alleged symptoms. What
these pieces of evidence suggest is that the claimant's symptoms may not be
accurately reported and may not exist at the level of severity assumed by the
claimant's testimony at hearing. Particularly considering the evidence supports
that the claimant actually has relatively insignificant problems when it comes to
attention and concentration. Here, it was noted the teachers always told his mother
that his behavior was "alright," but he had a very hard time concentrating and
completing his class work. However, on mental status examination, the claimant
periodically revealed only minor attention problems. When given a simple 5-part
task to perform from immediate memory, he performed three parts correctly. He
was able to add serial 3s, subtract serial 3s from 20, add serial 3's, and subtract
serial 7s from 100. In addition, his thought process was mostly lucid, logical, and
concrete. The claimant's energy level throughout the evaluation was in the low
range, but his memory appeared to be good.

        In August and September 2015, the claimant's medical providers indicated
that the claimant had demonstrated improvement. Furthermore, in September
2015, at his subsequent psychological consultative examination, the claimant
expressed his thoughts in a coherent, logical, and relevant manner. There were no
obvious loose associations, tangents, perseverations, or flight of ideas. The
claimant needed instructions for serial 3 's repeated and clarified, but he performed
this task slowly with prompting and with no mistakes. The claimant could repeat
5 digits forward and 3 digits backward. The claimant learned a list of 3 words
after 1 repetition. He could recall 2 out of 3 words after a 5-minute interval.
Prompting improved his performance to 3 out of3. The claimant correctly named
the current president of the United States. His mood was anxious and depressed
with appropriate affect, but he was fully oriented. Finally, by December 3, 2015,
the claimant was oriented to time, place, person, and situation. His mood and
affect were appropriate. Therefore, the undersigned finds that these mental status
examinations support the residual functional capacity above as it relates to the
claimant's ability to perform one to two step tasks.

        On September 18, 2015, Dr. Deborah Whitehead Gleaves opined as
follows: The claimant has the ability to understand, carry out, and remember one
and two step commands but would struggle with complex instructions. He has
limited ability to sustain concentration and persist in work related activity at a
reasonable pace[,] will struggle to maintain effective social interaction on a
consistent and independent basis with supervisors, coworkers, and the public and
will have difficulty dealing with normal pressures in the competitive work setting.
                                           9
              The undersigned gives Dr. Gleaves' opinion little weight. Although the
       undersigned agreed that the claimant is limited to one and two step commands, the
       undersigned does not concur with Dr. Gleaves' assessment that the claimant has a
       limited ability to sustain concentration and persist at a reasonable pace. This
       finding is inconsistent with the findings in the mental status examination where,
       although the claimant needed instructions for serial 3 's repeated and clarified, he
       was able to perform the task with no mistakes. The claimant also was able to
       repeat 5 digits forward and 3 digits backward. The claimant learned a list of 3
       words after 1 repetition. He could recall2 out of 3 words after a 5-minute interval,
       and prompting improved his performance to 3 out of 3.

               The undersigned did concur with Dr. Gleaves' conclusion that the claimant
       would have problems maintaining effective social interaction with the public and
       this was taken into consideration in limiting the claimant to no contact with the
       public. However, the undersigned did not find the claimant would have the same
       difficulty dealing with supervisors and coworkers as demonstrated by his ability to
       attend college and maintain passing grates. Furthermore, the undersigned agrees
       that the claimant will have difficulty dealing with normal pressures in the
       competitive work setting, but not insofar as it would preclude all competitive
       employment.



                The undersigned determined that the claimant's symptoms have no
       substantial effect on his ability to work beyond the functional limitations and
       restrictions indicated by the medical evidence. The claimant's allegations,
       including his testimony, were not supported by and were inconsistent with the
       medical evidence. Therefore, the undersigned found that his nonexertional
       capabilities were compromised, but not to the degree alleged. Given the objective
       medical evidence in the record, the undersigned finds the claimant's residual
       functional capacity is reasonable, and the claimant could function within those
       limitations without experiencing significant exacerbation of his symptoms.

(Tr. 16-18 (internal citations omitted).)

       In this case, the ALJ specifically discussed or referenced Vazquez's diagnosis of major

depressive disorder, general anxiety disorder, and PTSD in 2013 and 2015, as well as more recent

psychiatric exams showing improvement with normal findings.          (Tr. 16-17; see Tr. 315-21,

341-47, 390, 409.)     In addition, as set forth above, the ALJ thoroughly considered all the

evidence in the record before making an RFC assessment, adequately explained his reasoning for
                                                 10
the assessment, and exercised his responsibility as factfinder to incorporate limitations into his

RFC assessment as supported by the record. Because there is substantial evidence in the record

that supports the ALJ' s disability determination, the Court concludes that the ALJ did not err and

remand is not required.

        B.       Step Five Determination

        The last issue is whether substantial evidence supports the ALI's decision at step five.

When, as here, the ALJ decides at step five that there are other jobs in existence in significant

numbers in the national economy that the claimant can perform, that decision must be supported

by substantial evidence. Allsbury v. Barnhart, 460 F. Supp. 2d 717, 721 (E.D. Tex. 2006). To

make this determination an ALJ considers relevant vocational factors, including a claimant's age.

See 20 C.P.R.§§ 416.920(a)(4)(v), 416.963(a); Stout v. Astrue, No. 10-4466,2012 WL 1020179,

at *3 (E.D. La. Feb. 22, 2012). Typically, the Commissioner satisfies this burden at step five in

one of two ways. Allsbury, 460 F. Supp. 2d at 721; see Fraga v. Bowen, 810 F.2d 1296, 1304 (5th

Cir. 1987). The first way is that the Commissioner can receive testimony from a vocational

expert or consider similar vocational resource evidence. Allsbury, 460 F. Supp. 2d at 721. The

second way is that the "Commissioner can take administrative notice of [the] availability of

alternative work by consulting predetermined findings contained in 'Medical Vocational

Guidelines,' commonly called 'the grids."'. 5 !d.

        At step five in this case, the ALJ stated:

                Since November 1, 2015, the claimant's ability to perform work at all
        exertional levels has been compromised by nonexertional limitations. To

        5
           The grids consist of three tables (for sedentary, light, and medium work) which may be consulted once a
claimant's RFC capacity is determined. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, §§ 201-203. The tables direct
conclusions of disability or non-disability based upon claimant's age, education, and previous work experience. Id
                                                          11
       determine the extent to which these limitations erode the occupational base of
       unskilled work at all exertional levels, the Administrative Law Judge asked the
       vocational expert whether jobs exist in the national economy for an individual with
       the claimant's age, education, work experience, and residual functional capacity,
       since November 1, 2015. The vocational expert testified that given all of these
       factors the individual would be able to perform the requirements of representative
       occupations such as hand packager with 752,000 jobs in the national economy,
       laundry worker with 894,000 jobs in the national economy, and machine tender
       with 367,000 jobs in the national economy.

               Pursuant to SSR 00-4p, the undersigned has determined that the vocational
        expert's testimony is consistent with the information contained in the Dictionary of
        Occupational Titles.

                Based on the testimony of the vocational expert, the undersigned concludes
        that, since November 1, 2015, considering the claimant's age, education, work
        experience, and residual functional capacity, the claimant is capable of making a
        successful adjustment to other work that exists in significant numbers in the
        national economy. A finding of "not disabled" is therefore appropriate under the
        framework of section 204.00 in the Medical Vocational Guidelines.

(Tr. 19.)

        Based on the foregoing, it is clear that the ALJ appropriately relied on the VE's testimony

at step five in finding that there were a significant number of jobs in the national economy that

Vazquez could perform. Moreover, Vazquez has pointed to no inconsistencies between the RFC

assessment and the VE's testimony. Because Vazquez does not dispute his capacity to perform

any ofthejobs presented by the VE and substantial evidence supports the ALJ's determination at

step five, the Court concludes that remand is not required.

                                     RECOMMENDATION

        It is recommended that the Commissioner's decision be affirmed.




                                                  12
                        NOTICE OF RIGHT TO OBJECT TO PROPOSED
                     FINDINGS, CONCLUSIONS AND RECOMMENDATION
                       AND CONSEQUENCES OF FAILURE TO OBJECT

       Under 28 U.S.C. § 636(b)(1 ), each party to this action has the right to serve and file specific

written objections in the United States District Court to the United States Magistrate Judge's

proposed findings, conclusions, and recommendation within fourteen (14) days after the party has

been served with a copy of this document. The United States District Judge need only make a de

novo determination of those portions of the United States Magistrate Judge's proposed findings,

conclusions, and recommendations to which specific objection is timely made. See 28 U.S.C. §

636(b )(1 ). Failure to file by the date stated above a specific written objection to a proposed

factual finding or legal conclusion will bar a party, except upon grounds of plain error or manifest

injustice, from attacking on appeal any such proposed factual findings and legal conclusions

accepted by the United States District Judge. See Douglass v. United Services Auto Ass'n, 79 F.3d

1415, 1428-29 (5th Cir. 1996) (en bane).

                                                ORDER

       Under 28 U.S.C. § 636, it is hereby ORDERED that each party is granted until September

11, 2019 to serve and file written objections to the United States Magistrate Judge's proposed

findings, conclusions and recommendation. It is further ORDERED that if objections are filed

and the opposing party chooses to file a response, the response shall be filed within seven (7) days

of the filing date ofthe objections.




                                                   13
       It is further ORDERED that the above-styled and numbered action, previously referred to

the United States Magistrate Judge for findings, conclusions and recommendation, be and hereby

is returned to the docket of the United States District Judge.

       SIGNED August 28,2019.



                                                           L. CURETON
                                                        D STATES MAGISTRATE JUDGE

   JLC/knv




                                                   14
